DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 1 and 8 are substantially identical, except for the use of the word “system” in claim 1 and the word “device” in claim 8 (both referring to the same concept).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 12-15, & 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “the correction unit extracts the evaluation region from the captured image so that larger the size of the dent region is, the evaluation region becomes larger” (claim 2, lines 1-3) is unclear as to whether it refers to an initial (and thereafter fixed) determination of the size of the evaluation region based on the size of the dent region or to a dynamic adjustment of the size of the evaluation region based on the size of the dent region. Based on the context and the overall description of the invention, Examiner infers the former to be the intended meaning.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the various “unit” elements such as the “image acquisition unit”, “correction unit”, “evaluation unit”, and “output unit” in claims 1-8 & 12-22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 & 8-9, insofar as claims 2-3 are understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyakura (US 20140294282). 1-3 6-9 20
Claim 1: An evaluation system configured to evaluate coverage of an evaluation target by using a captured image of the evaluation target, the evaluation system comprising:
an image acquisition unit configured to acquire the captured image (Miyakura paragraph 0035, camera);
a correction unit configured to generate an evaluation image by correcting the captured image (Miyakura paragraphs 0051 & 0061, image processing (e.g. reduction, binarization));
an evaluation unit configured to evaluate the coverage based on the evaluation image (Miyakura paragraph 0014, evaluation of sample based on image); and
an output unit configured to output a result of the evaluation carried out by the evaluation unit (Miyakura paragraph 0070, output result), wherein
the correction unit extracts an evaluation region from the captured image based on a size of a dent region included in the captured image and generates the evaluation image based on the evaluation region (Miyakura paragraph 0048, extract region based on dent region), and
the dent region is an image of a dent formed on the evaluation target (Miyakura paragraph 0048, image of indentation region formed on sample).
Claim 2: The evaluation system according to claim 1 (see above), wherein the correction unit extracts the evaluation region from the captured image so that larger the size of the dent region is, the evaluation region becomes larger (Miyakura paragraph 0048, extract indentation region (thereby extracting a region of size corresponding to the size of the indentation region)).
Claim 3: The evaluation system according to claim 2 (see above), wherein the correction unit sets the size of the evaluation region by multiplying the size of the dent region by a constant determined in advance and extracts the evaluation region from the captured image (Miyakura paragraphs 0014 & 0051, scaling image from which region is extracted by a predetermined ratio).
Claim 8: An evaluation device configured to evaluate coverage of an evaluation target by using a captured image of the evaluation target, the evaluation device comprising:
an image acquisition unit configured to acquire the captured image (Miyakura paragraph 0035, camera);
a correction unit configured to generate an evaluation image by correcting the captured image (Miyakura paragraphs 0051 & 0061, image processing (e.g. reduction, binarization));
an evaluation unit configured to evaluate the coverage based on the evaluation image (Miyakura paragraph 0014, evaluation of sample based on image); and
an output unit configured to output a result of the evaluation carried out by the evaluation unit (Miyakura paragraph 0070, output result), wherein
the correction unit extracts an evaluation region from the captured image based on a size of a dent region included in the captured image and generates the evaluation image based on the evaluation region (Miyakura paragraph 0048, extract indentation region based on dent region), and
the dent region is an image of a dent formed on the evaluation target (Miyakura paragraph 0048, image of indentation region formed on sample).
Claim 9: An evaluation method of evaluating coverage of an evaluation target by using a captured image of the evaluation target, the evaluation method comprising:
a step of acquiring the captured image (Miyakura paragraph 0035, camera acquires image);
a step of generating an evaluation image by correcting the captured image (Miyakura paragraphs 0051 & 0061, image processing (e.g. reduction, binarization));
a step of evaluating the coverage based on the evaluation image (Miyakura paragraph 0014, evaluation of sample based on image); and
a step of outputting a result of the evaluation carried out in the step of evaluating the coverage (Miyakura paragraph 0070, output result), wherein,
in the step of generating the evaluation image, an evaluation region is extracted from the captured image based on a size of a dent region included in the captured image (Miyakura paragraph 0048, extract region based on dent region), and
the evaluation image is generated based on the evaluation region (Miyakura paragraph 0048, extract region of image based on dent region), 
the dent region is an image of a dent formed on the evaluation target (Miyakura paragraph 0048, image of indentation region formed on sample).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Miyakura.
With respect to claim 6, Miyakura discloses the invention of claim 1 (see above).
Miyakura discloses the use of a processor (Miyakura paragraph 0061, CPU), but does not expressly disclose the use of a neural network processor.
The use of a specific type of processor known to one of ordinary skill in the art (e.g. a generic neural network) would be an example of a substitution of equivalent choices.
The selection of one of a set of equivalent choices known to one of ordinary skill in the art, where the reasons for the selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Ruff, 118 USPQ 343 (CCPA 1958).
Claims 6 & 20, insofar as claim 20 is understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Miyakura in view of JP06174452A.
With respect to claim 6, Miyakura discloses the invention of claim 1 (see above).
Miyakura does not expressly disclose correction for specular reflection.
JP06174452A discloses (JP06174452A paragraphs 0002-0005) correction for specular reflection.
Miyakura and JP06174452A are combinable because they are from the field of image analysis to measure object indentation.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the correction of JP06174452A to the imaging and dent detection of Miyakura.
The suggestion/motivation for doing so would have been to avoid blurring of dent images as taught by JP06174452A (JP06174452A paragraph 0003).
Therefore, it would have been obvious to combine Miyakura with JP06174452A to obtain the invention as specified in claim 6.
Claim 6: The evaluation system according to claim 1 (see above), wherein the correction unit removes specular reflection from the evaluation region (JP06174452A paragraphs 0002-0005).
Applying these teachings to claims 19-20:
Claim 19: The evaluation system according to claim 2 (see above), wherein the correction unit removes specular reflection from the evaluation region (JP06174452A paragraphs 0002-0005).
Claim 20: The evaluation system according to claim 3 (see above), wherein the correction unit removes specular reflection from the evaluation region (JP06174452A paragraphs 0002-0005).
Allowable Subject Matter
Claims 4-5, 16, & 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-15 & 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 4 & 12-13 (and dependent claim 21), the art of record does not teach or suggest the recited scaling of an evaluation region such that a dent region is adjusted to a predetermined size.
With respect to claims 5 & 14-18 (and dependent claim 22), the art of record does not teach or suggest the recited adjustment of a dent determination region based on a color of a reference region having a specific color.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumangi and Safai disclose examples of detecting dent regions in objects.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663